Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/18/2018.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir (US 20210011988 A1, hereinafter Tonnoir) in view of Bona (US 20120313754 A1, hereinafter Bona)
1. Tonnoir teaches a housing for an electronic badge, comprising: 
a rear case (back portion with display 160, see fig 5) defining a main board cavity (area which holds circuit board and electronic components 100, paragraph 0060), and formed with a display opening (opening for 160, figs 3, 5) in communication with the main board cavity (paragraph 
a front case (front portion with window 7, see fig 4) detachably disposed on the rear case to enclose the profile card receiving slot or both the display opening and the profile card receiving slot, a portion (7, fig 1) of the front case opposite the profile card receiving slot or both the display opening and the profile card receiving slot being made of a transparent material (paragraph 0044 recites ‘The device 1 has a window 7, open or with transparent protection, so that the visual information carried by the badge 200 remains visible after the badge 200 is inserted into the device 1’), such that the profile card receiving slot or both the display opening and the profile card receiving slot are visible through the portion of the front case (paragraph 0044 recites ‘The device 1 has a window 7, open or with transparent protection, so that the visual information carried by the badge 200 remains visible after the badge 200 is inserted into the device 1’),
wherein the profile card receiving slot (9) is located above the main board cavity in a top view of the rear case viewed in a direction from the front case to the rear case (since the transparent protection window 7 allows 200 to be seen in fig 2, this means that the electronic components 100 are underneath 200, see figs 1-3).
However Tonnoir fail to specifically teach a separate front housing and rear housing.
Bona teaches a housing (fig 2) for an electronic badge, comprising:
a rear case (110) defining a main board cavity (space for 112), and formed with a display opening (space which 102 occupies) in communication with the main board cavity and a profile card receiving slot (space for 115 which communicates with the slot of [0027] which recites ‘a smart card 115 is illustrated adjacent the PCB support layer 114 and may be inserted into the device 100 via a slot’) located outside the main board cavity; and
a front case (101, fig 2) detachably disposed on the rear case to enclose the profile card receiving slot or both the display opening and the profile card receiving slot, a portion (102) of the front case opposite the profile card receiving slot or both the display opening and the profile card receiving slot being made of a transparent material ([0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of having several card slots as mentioned in Bona [0027] ‘It is envisioned that embodiments of the device 100 may accept multiple smart cards 115 via one or more slots’.

	
2. Tonnoir and Bona teach the housing according to claim 1, wherein Tonnoir further teaches that the profile card receiving slot is a sinking slot (since Tonnoir paragraph 0044 recites ‘a member 10 for facilitating extraction of the badge 200, represented with dashed lines in FIG. 1. The member 10 is for example in the form of a tongue which enables pushing the badge 200 out of the device 1’).

4.    Tonnoir and Bona teach the housing according to claim 2, wherein Tonnoir further teaches the profile card receiving slot (9) is located at a side of the main board cavity (space for components 100) in a top view of the rear case viewed in a direction from the front case to the rear case (9 is located on a top side of space for components 100, as well as also located on a right side in fig 2).



    PNG
    media_image1.png
    526
    834
    media_image1.png
    Greyscale


the front case comprises a front case bottom plate (annotated fig 2 below), two first front case sidewalls and one second front case sidewall (annotated fig 2 below), the first front case sidewalls and the second front case sidewall are both disposed on the front case bottom plate (annotated fig 2 below), the two first front case sidewalls are disposed oppositely and spaced apart (annotated fig 2 below), and the second front case sidewall is connected to the two first front case sidewalls (annotated fig 2 below), and

    PNG
    media_image2.png
    526
    834
    media_image2.png
    Greyscale


in a case where the front case and the rear case are completely assembled, the two first front case sidewalls are respectively opposite to the two first rear case sidewalls (fig 1, 2), the second front case sidewall is opposite to the second rear case sidewall (fig 1, 2), and the front case bottom plate is opposite to the rear case bottom plate (fig 1, 2), so as to cover at least part of the rear case by the front case (fig 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of having several card slots as mentioned in Bona [0027] ‘It is envisioned that embodiments of the device 100 may accept multiple smart cards 115 via one or more slots’.

17.    Tonnoir and Bona teach the housing according to claim 1, wherein Bona further teaches the front case comprises a first front case member (101) covering the profile card receiving slot and a second front case member (part which covers 102) covering the display opening (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of covering the slot and the display.


19.    Tonnoir and Bona teach the housing according to claim 1, wherein Bona further teaches the housing is formed with a charging hole (103, fig 1, also note [0027] mentions rechargeable batteries) and at least one button hole (104, 105, 106, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of charging a battery of the device.

20.    Tonnoir and Bona teach an electronic badge (Tonnoir 1 fig 1; Bona 115, fig 3) comprising a display panel (Tonnoir 160 fig 5; Bona 102) and the housing according to claim 1, the display panel being disposed in the main board cavity (Bona 102 and 112 share a space/opening/cavity; also Tonnoir fig 3 shows that 160 and 161 are together with components 100), and a display surface of the display panel being exposed from the display opening (the display panel of Tonnoir and Bona is exposed from the space which the display panel occupies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of having several card slots as mentioned in Bona [0027] ‘It is envisioned that embodiments of the device 100 may accept multiple smart cards 115 via one or more slots’.




Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir in view of Bona, further in view of Kitchen (US 9907375 B1, hereinafter Kitchen)

15.    Tonnoir and Bona teaches the housing according to claim 1, but fails to teach a flexible sealing member disposed around at least one of the display opening and the profile card receiving slot

Kitchen teaches a flexible sealing member (22, fig 12) disposed around at least one of the display opening and the profile card receiving slot (col 10 lines 28-29 recite ‘Moreover, the resilient rubber tubes 22 frictionally engage the edges of cards in the card slot’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible sealing member as taught by Kitchen into the device of Tonnoir and Bona. The ordinary artisan would have been motivated to modify Tonnoir and Bona in the above manner for the purpose of helping to prevent the card(s) from falling out.


16.    Tonnoir and Bona teaches the housing according to claim 1, but fails to teach the front case is a one-piece member that covers the profile card receiving slot or both the display opening and the profile card receiving slot

Kitchen teaches a front case (400, fig 4) is a one-piece member that covers the profile card receiving slot or both the display opening and the profile card receiving slot (figs 1-4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible sealing member as taught by Kitchen into the device of Tonnoir and Bona. The ordinary artisan would have been motivated to modify Tonnoir and Bona in the above manner for the purpose of protecting the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir in view of Bona, further in view of Weng (US 6922333 B2, hereinafter Weng)

18.    Tonnoir and Bona teaches the housing according to claim 17, but fails to teach that the first front case member and the second front case member are independently and detachably disposed on the rear case

Weng fig 1 teaches a first front case member (display portion of 10) and a second front case member (20) are independently and detachably disposed on the rear case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible sealing member as taught by Weng into the device of Tonoir and Bona. The ordinary artisan would have been motivated to modify Tonoir and Bona in the above manner for the purpose of having customizability and replacement parts.

Claims 6-7, 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir in view of Bona, further in view of Tsai (US 9282662 B2)

each of the two first rear case sidewalls is formed with a chute on a surface thereof facing the first front case sidewall opposite the each of the two first rear case sidewalls, and the first front case sidewall is formed with a slider fitting the chute on a surface thereof facing the first rear case sidewall opposite the first front case sidewall

Tsai (fig 4c) teaches a configuration with each of two first rear case sidewalls (sidewalls of 110 which holds 120) formed with a chute (120) on a surface thereof facing a first front case sidewall (sidewall of 105) opposite each of the two first rear case sidewalls, and the first front case sidewall is formed with a slider (115) fitting the chute on a surface thereof facing the first rear case sidewall opposite the first front case sidewall (figs 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Tsai into the device of Tonoir and Bona. The ordinary artisan would have been motivated to modify Tonoir and Bona in the above manner for the purpose of securely and conveniently attaching the two parts of the casing.

7.    Tonoir, Bona and Tsai teach the housing according to claim 6, wherein the chute is formed with an opening at an end, through which the slider enters the chute so that the front case is slidable relative to the rear case (Tsai fig 3c, also col 2 lines 23-27 recites ‘The detent may be any suitable element such as a boss, shelf or other protuberance or depression in or on an inner wall of the electronic device that resists relative lateral movement of the bolt member to prevent the housing portions from being separated’).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hanging through hole as taught by Bona into the device of Bona and Tsai. The ordinary artisan would have been motivated to modify Tonnoir, Bona and Tsai in the above manner for the purpose of having charging capability.

10.    Tonnoir, Bona and Tsai teach the housing according to claim 6, wherein the second rear case sidewall is formed with an engaging recess (other 120 of Tsai fig 2) on a surface thereof facing the second front case sidewall, the second front case sidewall is formed with an engaging protrusion (other 115 of Tsai fig 2) on a surface thereof facing the second rear case sidewall, and in a case where the front case slides to a position where the second front case sidewall is attached to the second rear case sidewall, the engaging protrusion is engaged in the engaging recess (figs 2, 3c, 4c)


13.    Tonnoir and Bona teaches the housing according to claim 5, but fails to teach that the two first rear case sidewalls and the second rear case sidewall are provided with a plurality of concave parts uniformly distributed, the two first front case sidewalls and the second front case 

Tsai (fig 4c) teaches two first rear case sidewalls (sidewalls of 110, fig 4c) and a second rear case sidewall (other sidewall of 110, perpendicular to the two first rear case sidewalls, fig 2) are provided with a plurality of concave parts (120, Fig. 2) uniformly distributed, the two first front case sidewalls (135) and a second front case sidewall (other 135) are provided with a plurality of convex parts (115) uniformly distributed, and in a case where the front case and the rear case are completely assembled, each of the plurality of convex parts is engaged in a corresponding concave part (figs 3c, 4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Tsai into the device of Tonnoir and Bona. The ordinary artisan would have been motivated to modify Tonnoir and Bona in the above manner for the purpose of securely and conveniently attaching the two parts of the casing.

Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir in view of Bona, further in view of Tsai, still further in view of Miao (US 8456825 B2)

8.    Tonnoir, Bona and Tsai teach the housing according to claim 6, but fails to teach that the rear case further comprises a locking block disposed in the chute, the slider being slidable past the locking block

Miao teaches a locking block (317) disposed in the chute (space between 313 and 312), the slider (13) being slidable past the locking block (fig 5 shows that 13 slides past at least a portion of 317).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Miao into the device of Tonnoir, Bona and Tsai. The ordinary artisan would have been motivated to modify Tonnoir, Bona and Tsai in the above manner for the purpose of having simple assembly and disassembly (Miao col 1 lines 20-22).

14.    Tonnoir, Bona and Tsai teach the housing according to claim 13, but fail to teach that the convex part and the concave part have a smooth curved shape

Miao figs 2, 5 teach a convex part (13) and a concave part (315, 11) have a smooth curved shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Miao into the device of Tonnoir, Bona and Tsai. The ordinary artisan would have been motivated to modify Tonnoir, Bona and Tsai in the above manner for the purpose of simple assembly and disassembly (Miao col 1 lines 20-22).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnoir in view of Bona, further in view of Tsai, still further in view of Weng (US 6922333 B2)

two first rear case sidewalls and the second rear case sidewall are each provided with a first magnetic member, the two first front case sidewalls and the second front case sidewall are each provided with a second magnetic member, and in a case where the front case and the rear case are completely assembled, the first magnetic member and the second magnetic member are attracted to each other

Tsai teaches two first rear case sidewalls (sidewalls of 110) and a second rear case sidewall (other sidewall of 110, perpendicular to the ones shows in fig 4c) two first front case sidewalls and the second front case sidewall are each provided with a second magnetic member (115),

Tonnoir, Bona and Tsai fail to specifically teach that in a case where the front case and the rear case are completely assembled, the first magnetic member and the second magnetic member are attracted to each other

Weng (fig 1) teaches that in a case where the front case and the rear case are completely assembled, the first magnetic member (34) and the second magnetic member (32) are attracted to each other.
.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein at least one of the first magnetic member and the second magnetic member is provided with a flexible sealing film in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 9/30/2020 have been fully considered but they are made moot by the new rejections as shown above. Specifically Applicants arguments are made moot by the Tonnior reference as shown above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841